Per Curiam..

This Court cannot review the decisions of an inferior Court in this way. They must be examined in the mode prescribed by law. This has been already decided, upon great deliberation, in the case of Banks v. Anderson.(a) The cause is properly before the Court in another way: nor can this court, as decided in the same case, correct the decisions of an inferior Court by an original bill for that purpose. Upon any ground, therefore, without looking into the merits of this application, the motion must be denied, and the parties left to stand upon the appeal.
The Court afterwards took up the appeal, reversed the decree of dismission, and made the injunction perpetual.

 Ante, p. 30.